Pilgrim's Pride Corporation Net Sales by Primary Market Line for Quarters Ended: The following table sets forth net sales attributable to each of our primary product lines and markets served with those products. We based the table on our internal sales reports and their classification of product types and customers. The information in these tables should be read in conjunction with the information in our SEC filings, including the discussion of our primary product lines and markets served with those products included in our most recent Annual Report on Form 10-K. June 28, June 30, 2008 2007 (in thousands) (in thousands) Chicken Sales: United States Prepared Foods: Foodservice $ 504,210 $ 493,872 Retail $ 142,554 $ 147,835 Total Prepared Foods $ 646,764 $ 641,707 Fresh Chicken: Foodservice $ 653,572 $ 670,203 Retail $ 276,352 $ 298,055 Total Fresh Chicken $ 929,924 $ 968,258 Export and Other Export: Prepared Foods $ 26,167 $ 24,358 Chicken $ 221,379 $ 168,514 Total Export $ 247,546 $ 192,872 Other Chicken By Products $ 4,930 $ 6,481 Total Export and Other $ 252,476 $ 199,353 Total U.S. Chicken $ 1,829,163 $ 1,809,318 Mexico: $ 154,166 $ 131,637 Total Chicken Sales $ 1,983,328 $ 1,940,954 Total Prepared Foods 672,930 666,065 Sale of Other Products U.S. $ 214,134 $ 157,792 Mexico $ 10,014 $ 5,753 Total Other Products $ 224,148 $ 163,545 Total Net Sales $ 2,207,476 $ 2,104,499 June 28, June 30, 2008 2007 Chicken Sales: U.S. Chicken Sales: Prepared Foods: Foodservice 27.6 % 27.3 % Retail 7.8 % 8.2 % Total Prepared Foods 35.4 % 35.5 % Fresh Chicken: Foodservice 35.7 % 37.0 % Retail 15.1 % 16.5 % Total Fresh Chicken 50.8 % 53.5 % Export and Other Export: Prepared Foods 1.4 % 1.3 % Chicken 12.1 % 9.3 % Total Export 13.5 % 10.7 % Other Chicken By Products 0.3 % 0.4 % Export and Other 13.8 % 11.0 % Total U.S. Chicken 100.0 % 100.0 % Pilgrim's Pride Corporation Selected Financial Data for third quarters ended: Our selected financial data is derived from our financial statements. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 06/28/08 06/30/07 Income Statement Data: Net sales $ 2,207,476 $ 2,104,499 Non-recurring recoveries - - Asset impairment - Restructuring and related charges 3,451 - Gross margin 53,211 234,825 Selling, general and administrative expenses 92,291 97,929 Operating income (loss) (42,531 ) 136,896 Interest expense, net 34,854 39,820 Loss om early extinguishment of debt - - Miscellaneous, net (590 ) (2,869 ) Income (loss) before income taxes from continuing operations (76,795 ) 99,945 Income tax expense (benefit) (28,451 ) 36,668 Income (loss) from continuing operations (48,344 ) 63,277 Extraordinary charge - net of tax - - Income(loss) from operation of discontinued business, net of tax (4,437 ) (636 ) Gain on sale of discontinued business, net of tax - Net income (loss) $ (52,781 ) $ 62,641 Per Common Share Data: Income (loss) from continuing operations $ (0.69 ) $ 0.95 Extraordinary charge - early repayment of debt - - Income(loss) from operation of discontinued business, net of tax (0.06 ) (0.01 ) Gain on sale of discontinued business, net of tax - - Net Income (loss) $ (0.75 ) $ 0.94 Cash dividends $ 0.023 $ 0.023 Book value $ 15.49 $ 16.98 Balance Sheet Summary: Working capital $ 535,667 $ 717,528 Total assets $ 3,847,185 $ 4,187,550 Notes payable and current maturities of long-term debt $ 2,295 $ 3,134 Long-term debt, less current maturities $ 1,518,979 $ 1,718,774 Total debt $ 1,521,274 $ 1,721,908 Senior secured debt (included in Total Debt) $ - $ - Total stockholders' equity $ 1,147,046 $ 1,130,034 Cash Flow Summary: Operating cash flow $ 12,393 $ 108,638 Depreciation
